Opinion by
Donlon, J.
From an examination of the official papers, it appears that on August 12, 1957, and on March 10, 1958, the plaintiff wrote the collector requesting a refund of duty. On March 26, 1958, plaintiff objected to the liquidation, failing to refund certain duties, which the collector filed as a protest on March 31, 1958. When the case was called for trial, defendant moved to dismiss the protest on the ground that it was not filed within 60 days after liquidation, as provided in section 514. It appearing that the pro*425test was filed too late, the protest was dismissed. It was noted that the infirmity of untimeliness would exist, eren if plaintiff’s earliest letter of inquiry to the collector could be deemed a protest.